         Case: 3:20-cv-00470-bbc Document #: 9 Filed: 07/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KHALED SHABANI,

        Plaintiff,
                                                         Case No. 20-cv-470-bbc
   v.

KRAIG KALKA AND KENNETH BROWN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case for failure to state a claim upon which relief may be granted.




        /s/                                                      7/28/2020
        Peter Oppeneer, Clerk of Court                              Date
